Citation Nr: 0820490	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the rating decisions of February 25, 1994, June 9, 
1995, and November 6, 1997, which assigned evaluations from 
April 19, 1993, to May 22, 1997, for post-traumatic stress 
disorder (PTSD) contain clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1973.
        	
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefit sought on 
appeal.  

The Board makes note that in an April 2006 rating decision 
the RO awarded the veteran an earlier effective date for the 
100 percent rating he is receiving for his PTSD.  The April 
2006 rating decision changed the effective date from June 23, 
1997 to May 22, 1997.  In May 2006 the veteran submitted a 
letter stating he feels entitled to the 100 percent rating 
from 1993 to 1996.  The Board does not construe this as a 
notice of disagreement with the April 2006 rating decision 
because he does not disagree with or reference in any way the 
May 22, 1997 effective date assigned by the April 2006 
decision.


FINDINGS OF FACT

1. By a rating decision dated in February 1994, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating, effective April 19, 1993.

2.  By a rating decision dated in June 1995, the RO increased 
the evaluation assigned for the veteran's PTSD, and awarded a 
30 percent rating effective November 1, 1994.

3.  By a rating decision dated in November 1997, the RO 
increased the evaluation assigned for the veteran's PTSD, and 
awarded a 70 percent rating effective October 19, 1996 to 
February 13, 1997, and again from April 1, 1997 to May 22, 
1997.

4. There is no undebatable error of fact or law as to the 
evaluations assigned by the February 1994 or June 1995 rating 
decisions.

5. There is no undebatable error of fact or law as to the 
November 1997 rating decision assigning a 70 percent 
evaluation from October 19, 1996 to February 13, 1997, and 
again from April 1, 1997 to May 22, 1997.




CONCLUSIONS OF LAW

1.  The February 1994 and June 1995 rating decisions do not 
contain clear and unmistakable error (CUE).  38 U. S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2007).

2.  The November 1997 rating decision awarding a 70 percent 
rating effective from October 19, 1996 to February 13, 1997, 
and again from April 1, 1997 to May 22, 1997, does not 
contain clear and unmistakable error (CUE).  38 U. S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that prior to addressing the 
merits of the veteran's CUE claim, the procedural history of 
this claim warrants discussion.  In a February 1994 rating 
decision the veteran was granted service connection for PTSD 
and assigned a 10 percent evaluation, effective from April 
19, 1993, the date of his claim.  He was notified of this 
decision in March 1994, did not appeal, and thus it became 
final.  The next increase in his evaluation came in a rating 
decision of June 1995.  In this decision the RO increased the 
evaluation to 30 percent, effective from November 1, 1994.  
The veteran was notified of the decision in June 1995, did 
not appeal, and the decision became final.  

The next increase came in a rating decision of November 1997.  
The veteran's rating was increased to 70 percent, effective 
from October 19, 1996 to February 13, 1997 when he received a 
temporary total rating.  The 70 percent rating resumed on 
April 1, 1997 following the termination of this temporary 
rating.  The veteran was notified of the November 1997 
decision in January 1998 and appealed.  The Board issued a 
decision in June 1999 awarding the veteran a 100 percent 
rating for his PTSD.  The RO initially set an effective date 
of June 23, 1997 for the implementation of the 100 percent 
rating (in a July 1999 rating decision), and later changed 
that date to May 22, 1997 (in an April 2006 rating decision.)  
The veteran did not appeal the April 2006 rating decision and 
thus the November 1997 rating decision is final as to the 
part which assigned a 70 percent rating effective from 
October 19, 1996 to February 13, 1997, and again from April 
1, 1997 to May 22, 1997.  See 38 U.S.C.A. § 7104(b) and 38 
C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. App. 526 
(1997) (holding that pertinent rating actions prior to a 
Board decision are subsumed in that Board decision).  

Essentially, the veteran would like to have the 100 percent 
evaluation effective May 22, 1997, backdated to April 19, 
1993, the date of his original claim for service connection.  
A June 22, 2005, Report of Contact which serves as the 
veteran's claim in this appeal, shows that he feels a clear 
and unmistakable error occurred when he was not awarded a 100 
percent rating beginning in April 1993.  He contends he was 
suffering from his PTSD then to the same extent that he is 
presently.  Accordingly, the Board must address whether there 
was CUE in the February 1994 or June 1995 rating decisions, 
as well as the November 1997 rating decision which awarded 
the veteran a 70 percent rating from October 19, 1996, to 
February 13, 1997, and from April 1, 1997, to May 22, 1997.  

An unappealed decision of the Regional Office (RO) becomes 
final and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.   
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 
7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 20.1400 
(2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

Here, as stated above, the veteran asks the Board to find 
clear and unmistakable error in the February 1994, June 1995, 
and November 1997 rating decisions because he claims he was 
suffering from his PTSD then to the same degree as he is 
presently, and is now receiving a 100 percent rating.  The 
veteran has not clarified or added to this CUE contention 
since the June 2005 claim.

The Board does not find CUE in the February 1994, June 1995, 
or November 1997 rating decisions.  The Board notes that the 
veteran has not alleged the existence of a particular fact 
that was not before the adjudicator at the time of the final 
decisions.  There has also been no contention made that the 
adjudicator incorrectly applied the statutory or regulatory 
provisions in existence at the time of the decisions.  The 
veteran has actually made no mention of the February 1994, 
June 1995, or November 1997 rating decisions in any way.  His 
statement is a general expression of disagreement as to how 
the facts were weighed or evaluated.  This is never enough to 
establish CUE.  Moreover, a review of the medical evidence 
does not show that a 100 percent rating was compelled prior 
to May 22, 1997.  Again, the question in a CUE claim is not 
whether it was simply possible for another conclusion to have 
been reached at the time of the challenged decision, but 
instead is whether another conclusion was compelled.  

The evidence at the time of the November 1997 rating decision 
does not support that a 100 percent rating was compelled.  A 
100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  The use of the phrase 
"such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  An August 1997 VA examination, for example, showed 
that the veteran was not disoriented, had normal social 
judgment at the time of examination, was only moderately 
socially impaired, and no delusions or hallucinations were 
noted.  As such, a 100 percent rating was not compelled, and 
the Board finds no CUE in the November 1997 rating decision.

The evidence at the time of the June 1995 and February 1994 
rating decisions also does not support that a 100 percent 
rating was compelled.  At the time of these decisions, a 
different set of regulatory criteria pertaining to PTSD was 
in effect.  Under the these criteria, a 100 percent rating is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, there are totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  
At a January 1995 VA examination, for example, the veteran 
was found to be competent for VA purposes, had a moderate to 
moderate-severe impairment in social abilities and industrial 
capabilities, and was well oriented.  This does not support 
that a 100 percent rating was compelled at the time of the 
June 1995 rating decision.  At a September 1993 VA 
examination the veteran was found to have a slight industrial 
and social impairment, had intact judgment and insight, and 
was oriented.  This does not support that a 100 percent 
rating was compelled at the time of the February 1994 rating 
decision.  

The Board is sympathetic to the veteran's condition and the 
symptoms in existence at the time of the February 1994, June 
1995, and November 1997 rating decisions.  However, as 
described above, the standard for establishing CUE is very 
high and findings of CUE are rare.  For all of these reasons, 
the veteran's claim must be denied. 

Notice and Assistance

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the issue on appeal is a CUE motion, which must 
be based on the record and law that existed at the time of 
the prior adjudication in question. 38 C.F.R. § 20.1403(b).  
Moreover, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002);  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).  Furthermore, an 
allegation of CUE is fundamentally different from other VA 
adjudicative determinations since it is not by itself a claim 
for benefits but rather a collateral attack against a prior 
final decision.  Livesay, supra.  Thus, an individual seeking 
a revision of a final decision based upon CUE pursuant to 38 
C.F.R. § 3.105(a) is not a "claimant," as defined by 38 
U.S.C. § 5100.  Consequently, for all of these reasons, the 
VCAA is not applicable in the present case. 


ORDER

The RO's February 1994 and June 1995 rating decisions have 
not been shown to contain CUE.

The RO's November 1997 rating decision awarding a 70 percent 
rating effective from October 19, 1996 to February 13, 1997, 
and again from April 1, 1997 to May 22, 1997, has not been 
shown to contain CUE.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


